M.C. Cope, defendant in error, filed, in the District Court of Taylor County, a motion which set out in detail facts of which we make the following summary: March 13, 1894, in the District Court of Taylor County, in a suit of R.H. Parker against M.W. Lindsey and J.V. Cunningham, Lindsey recovered judgment against Parker for $2729, from which judgment Parker appealed to the Court of Civil Appeals, with M.C. Cope, R.H. Logan, H.A. Hancock and R.E. Carter, as sureties. The judgment of the District Court was affirmed, and judgment rendered by the Court of Civil Appeals for the amount of the judgment and costs against R.H. Parker and his sureties.
H.B. Cook was sheriff of Taylor County, and on the 8th day of February, 1897, an execution was issued by the Clerk of the District Court of that county upon the judgment rendered by the Court of Civil Appeals in favor of Lindsey against R.H. Parker, M.C. Cope, R.H. Logan, H.A. Hancock and R.E. Carter, which execution was delivered to the said sheriff (Cook), but he did not endorse on it the day on which it came to his hands. It is alleged that no levy of said execution upon any property had been endorsed thereon, but that "about 17th day of February, 1897, said sheriff, by posting notices, gave notice to the world that by virtue of an execution issued out of this court in the case of R.H. Parker, M.C. Cope, R.E. Carter, R.H. Logan and H.A. Hancock v. M.W. Lindsey, Nos. 620 and 718, that he would sell on March 1, 1897, at the court-house door of the said county, the following described property, to-wit, as described by the said sheriff in the said notice, to-wit, about 50 head of stock cattle branded thus, A, on the left side and left hip, and various marks. Also about 60 head of horses mixed, branded thus, A, on the thigh. All of said cattle and horses are now running and ranging in the Cope pasture, being part of the Webb and Sowell pasture south of J.M. Cope's, known as the Merrill pasture. All of said stock and pastures being in Taylor County, Texas, on the *Page 466 
waters of Jim Ned Creek. This is a range levy made in the presence of M.C. Lambeth and J.A. Thomas, two credible persons. And said stock will be sold as they run on said range. Levied on as the property of M.C. Cope." That on the sale day named in the said notice the horses were sold by the sheriff and bid in by L.C. Sharp for $50, but said horses were never in the possession of the sheriff and were not present at the place of sale, but were sold as running on the range. The cattle were not sold on that day; but on March 5, 1897, the said sheriff again advertised the cattle for sale on the 17th day of March, to be sold as running on the range. The property to be sold was described in this second notice as follows: "181 head of horses, mules and horse and mule colts; 80 head of said stock being mares branded PRK; 18 two year old mules, if branded brands are unknown; 35 one year old mules, if branded brands unknown. The remaining 15 head are of all ages of both horses and mule stock, if branded brands unknown. All of said stock running on their range, in the Shelly pasture and adjacent range, on the waters of Rainey Creek, Taylor County, Texas. This levy is a range levy made in the presence of A.L. Turner and J.P. Daniel, two credible witnesses. And said stock will be sold as they run on said range. Levied on as the property of R.H. Logan, R.E. Carter, H.A. Hancock and M.C. Cope." It is alleged that said stock was not running on a range, nor had been running on a range at any time during the time mentioned. The same had been in the actual manual possession of the owner, M.C. Cope, for a long time prior to the levy and had been closely kept confined in the said Shelly pasture. It is alleged that the Merrill pasture contained 1280 acres all under fence; that the other pastures named in the first advertisement contained. 586 acres all under fence, and that the Shelly pasture contained 830 acres all under fence, and that the stock mentioned in each of said advertisements were confined within the different pastures named.
The motion concluded with the following prayer: "Wherefore complainant prays that all defendants be served with notice of this motion; that on hearing hereof said pretended levies, sales thereunder and threatened sales thereunder be in all things quashed, annulled and held for naught, for costs of this motion, legal, general, special and equitable relief."
M.W. Lindsey, H.B. Cook and L.C. Sharp were made defendants in this motion and M.W. Lindsey filed a general demurrer and various special exceptions to the motion, which the trial court sustained, and M.C. Cope declining to amend his motion it was dismissed. Upon appeal, the Court of Civil Appeals reversed the judgment of the trial court and remanded the cause. Lindsey and others have applied to this court for a writ of error, alleging that the judgment of the Court of Civil Appeals practically settles the case, and upon this ground this writ of error was granted.
We agree with the Court of Civil Appeals in its conclusion of law upon the facts stated in the motion under consideration and have nothing *Page 467 
to add to the clearly expressed opinion written by Chief Justice Tarlton, but will proceed to enter final judgment in the case as required by the statute under which we took jurisdiction of this cause.
It is ordered that the judgment of the Court of Civil Appeals, in so far as it remands the cause for further trial, be reversed, but affirmed in all other respects, and that judgment be here entered that all levies made by H.B. Cook, sheriff of Taylor County, upon the property of M.C. Cope and described as "range levies," which levies were made under an execution issued by the Clerk of the District Court of Taylor County February 8, 1897, upon a judgment in favor of M.W. Lindsey against R.H. Parker, R.E. Carter, M.C. Cope, H.A. Hancock and R.H. Logan, be and the same are hereby set aside and held for naught, and that the sale which was made by the said sheriff of fifty head of horses as the property of M.C. Cope, levied upon as aforesaid and sold to L.C. Sharp under said execution, be and the same is hereby set aside and annulled and that the defendant in error recover of the plaintiff in error all costs in all the courts.
Affirmed and rendered.